                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                         AT KNOXVILLE

  ANDREW McKEVITZ,                                   )
                                                     )
              Plaintiff,                             )
                                                     )        Case No. 3:18-cv-132
  v.                                                 )
                                                     )        Judge Atchley
  SILVER CITY RESOURCES, INC.,                       )
                                                     )        Magistrate Judge Guyton
              Defendant.                             )


                              MEMORANDUM OPINION AND ORDER



             Before the Court is Plaintiff Andrew McKevitz’s Motion for Summary Judgment. [Doc.

 20]. Defendant Silver City Resources, Inc. is not represented by counsel, and it has already been

 warned that corporations cannot proceed pro se in federal court. [Doc. 18]. To date, Silver City

 has not retained counsel, and therefore, it has not responded to McKevitz’s Motion for Summary

 Judgment. McKevitz’s motion is now ripe for review.

       I.       BACKGROUND

             McKevitz alleges Silver City called him seven times on his personal cellphone, and in these

 calls Silver City attempted to sell flawed postage stamps as an investment opportunity to

 McKevitz. [Doc. 30 at 11–12]. Silver City used a robotic or prerecorded voice on these calls. [Id.

 at 11]. McKevitz added his cellphone number on the National Do-Not-Call Registry before he was

 called by Silver City. [Id.] McKevitz further alleges that these calls violated the Telephone

 Consumer Protection Act (“TCPA”). 47 U.S.C. § 227.

       II.      STANDARD OF REVIEW

             Summary judgment is proper when “the movant shows that there is no genuine dispute as



Case 3:18-cv-00132-CEA-HBG Document 33 Filed 01/15/21 Page 1 of 5 PageID #: 152
 to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 56(a). The moving party bears the burden of demonstrating no genuine issue of material fact exists.

 Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Leary v. Daeschner, 349 F.3d 888, 897 (6th

 Cir. 2003). The Court should view the evidence, including all reasonable inferences, in the light

 most favorable to the nonmoving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,

 475 U.S. 574, 587 (1986); Nat’l Satellite Sports, Inc. v. Eliadis Inc., 253 F.3d 900, 907 (6th Cir.

 2001).

           When a motion for summary judgment is unopposed, a court cannot simply rule for the

 moving party. See Fed. R. Civ. P. 56, Advisory Committee Notes (2010). Instead, the Court “must

 . . . intelligently and carefully review the legitimacy of such an unresponded-to motion.” Guarino

 v. Brookfield Twp. Trustees, 980 F.2d 399, 407 (6th Cir. 1992). Any supported fact should be

 admitted as true, but the Court must carefully examine the record to determine if the fact is

 supported. Id. at 405–07. Furthermore, to support a motion for summary judgment, the moving

 party can produce evidence in a form that is non-admissible at trial (such as an affidavit), but the

 substance of the evidence must eventually be admissible. Alexander v. CareSource, 576 F.3d 551,

 558 (6th Cir. 2009).

    III.      DISCUSSION

           The TCPA provides numerous protections to individuals, but only two are relevant here.

 The Act provides, “[i]t shall be unlawful for any person within the United States . . . to make any

 call . . . using any automatic telephone dialing system or an artificial or precorded voice . . . to any

 telephone number assigned to a . . . cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii). The

 act also makes it illegal to use a phone call to advertise to an individual who has registered his

 residential number on the Do-Not-Call Registry. Id. § 227(c)(5)(B); 47 C.F.R. § 64.1200(c)(2).




                                     2
Case 3:18-cv-00132-CEA-HBG Document 33 Filed 01/15/21 Page 2 of 5 PageID #: 153
 These provisions do not have an intent requirement: a defendant is strictly liable for 500 dollars

 per violation. 47 U.S.C. §§ 227(c)(5)(B), 227(b)(3)(B). If a caller willfully violates these sections,

 the Court may, in its discretion, award up to treble damages. Id. §§ 227(b)(3); 227(c)(5).

        In McKevitz’s affidavit, he states that Silver City used an automatic telephone dialing

 system. [Doc. 30 at 11]. However, McKevitz never personally observed Silver City using an

 automatic telephone dialing system. Indeed, it seems this assertion is a mere guess. While it is

 probable a company who sends out mass solicitations uses one of these systems, a lay witness

 cannot testify to matters outside their personal knowledge. See Fed. R. Ev. 701. This is evidence

 that would be inadmissible at trial and therefore it cannot support a motion for summary judgment.

 See Alexander, 576 F.3d at 558.

        However, McKevitz can still recover under § 227(b)(3)(B). Section 227(b)(3)(B) also

 prevents an individual from using an artificial or prerecorded voice. McKevitz states that these

 calls were “robocalls,” and thus, Silver City used an artificial or prerecorded voice. [Doc. 30 at

 12]. Because this fact is supported by admissible evidence, there is no genuine issue of material

 fact as to whether Silver City violated § 227(b)(3)(B). Therefore, McKevitz’s Motion for Summary

 Judgment [Doc. 20] is GRANTED IN PART.

        McKevitz has also presented enough evidence to succeed on his § 227(c)(5)(B) claim. He

 placed his number on the Do-Not-Call Registry before receiving the phone calls from Silver City.

 He states that he uses his phone for “residential” purposes, and that these calls were unsolicited

 advertisements. See Stevens-Bratton v. TruGreen, Inc., 437 F. Supp. 3d 648, 655–57 (W.D. Tenn.

 2020) (requiring a phone to be used for “residential” purposes to fall under this section.) These

 facts are supported and admissible, so there is no genuine issue of material fact as to whether Silver




                                     3
Case 3:18-cv-00132-CEA-HBG Document 33 Filed 01/15/21 Page 3 of 5 PageID #: 154
 City violated § 227(c)(5)(B).1 Therefore, McKevitz motion for summary judgment [Doc. 20] is

 GRANTED IN PART.

          McKevitz also requested that the Court award treble damages for each violation. The Court

 can award treble damages only if Silver City’s violation of the TCPA was willful. 47 U.S.C.

 §§ 227(b)(3), 227(c)(5).2 The statute does not define what the defendant needs to know for their

 action to be willful. For example, one could read the statute as providing treble damages if a

 defendant knowingly uses an automated voice, but unintentionally calls someone on the Do-Not-

 Call Registry. On the other hand, the individual may have to knowingly use an automatic voice to

 knowingly call someone on the Do-Not-Call Registry. See Lary v. Trinity Physician Fin. & Ins.

 Servs., 780 F.3d 1101, 1107 (11th Cir. 2015).

          While the Sixth Circuit has not addressed this question, courts seem to agree with the latter

 reading. See, e.g., Id.; Robert W. Mauthe, M.D., P.C. v. MCMC LLC, 387 F. Supp. 3d 551, 570

 (E.D. Penn. 2019); Becker Law Firm, LLC v. Costco Wholesale Corp., 2017 WL 6588974, at *8

 (W.D. Mo. 2017). The former reading leaves almost no room for conduct that violates the TCPA

 and conduct where the Court can award treble damages. See Lary, 780 F.3d at 1107. Therefore,

 for McKevitz to prevail on his § 227(b)(3)(B) claim he must show that there is no genuine issue

 of material fact that: (1) Silver City intentionally used a robotic voice; (2) to make a call; and (3)

 it knew the call was made to a cellular phone. For the § 227(c)(5)(B) claim, the first two elements

 are the same, but McKevitz must prove that Silver City knew his number was residential and on

 the Do-Not-Call Registry.


 1
   If a defendant violates two provisions of the TCPA on one phone call, it is liable for both. In other words, because
 Silver City violated two provisions on one call, it is liable for 1,000, not 500, dollars. See Charvat v. NMP, LLC, 656
 F.3d 440, 449 (6th Cir. 2011).

 2
  While not exactly defined in the TCPA, “willfulness” generally means an “intentional violation of a known legal
 duty.” United States v. Pomponio, 429 U.S. 10, 12 (1976) (quoting United States v. Murdock, 290 U.S. 389, 398
 (1933)).


                                     4
Case 3:18-cv-00132-CEA-HBG Document 33 Filed 01/15/21 Page 4 of 5 PageID #: 155
          McKevitz does not present any evidence as to the intent or knowledge of Silver City. The

 complaint states the calls were intentional, but a motion for summary judgment must be supported

 by evidence. Fed. R. Civ. P. 56. The one supporting affidavit does not make any assertions about

 the intent of Silver City. Thus, summary judgment [Doc. 20] is DENIED IN PART as to whether

 McKevitz is owed treble damages.

    IV.      CONCLUSION

          In conclusion, McKevitz’s Motion for Summary Judgment [Doc. 20] is GRANTED IN

 PART. There is no genuine issue of material fact that Silver City violated 47 U.S.C.

 §§ 227(b)(1)(A)(iii), 227(c)(5)(B), on each of the seven phone calls. McKevitz Motion for

 Summary Judgment is also DENIED IN PART. There is no evidence on the record that supports

 the finding that Silver City acted willfully, so the issue of damages could proceed to a jury in a

 typical case.

          This case, however, is not a typical case. Silver City does not have counsel, and it cannot

 proceed pro se. [Doc. 18]. There will be no trial in this case. Therefore, if McKevitz wants to

 proceed, McKevitz is ORDERED to request that the Clerk enter a default on or before February

 5, 2021 pursuant to Federal Rule of Civil Procedure 55. McKevits is ON NOTICE that failure to

 do so may result in this claim being dismissed under Federal Rule of Civil Procedure 41(b) for

 failure to prosecute.

          SO ORDERED.

                                               /s/ Charles E. Atchley Jr.____
                                               CHARLES E ATCHLEY JR.
                                               UNITED STATES DISTRICT JUDGE




                                     5
Case 3:18-cv-00132-CEA-HBG Document 33 Filed 01/15/21 Page 5 of 5 PageID #: 156
